Citation Nr: 0919917	
Decision Date: 05/28/09    Archive Date: 06/02/09

DOCKET NO.  97-34 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to assignment of a rating in excess of 30 
percent for service-connected posttraumatic stress disorder 
(PTSD) prior to February 10, 1997.

2.  Entitlement to assignment of a rating in excess of 50 
percent for service-connected PTSD from February 10, 1997 to 
August 6, 1998.

3.  Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disability (TDIU) prior to August 6, 1998.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, 
Attorney-at-Law


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel


INTRODUCTION

The Veteran had active duty service from May 1967 to May 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from March 1997 and January 1998 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Louis, Missouri.

In a March 1999 decision, the Board denied entitlement to an 
evaluation in excess of 30 percent for PTSD prior to February 
10, 1997, granted a 50 percent evaluation (but no higher) for 
PTSD for the period from February 10, 1997 to August 6, 1998, 
granted a 100 percent evaluation for PTSD, effective August 
6, 1998, and denied entitlement to TDIU prior to August 6, 
1998.  The Veteran then appealed the Board's March 1999, 
decision to the U.S. Court of Appeals for Veterans Claims 
(Court).

In a March 2001 order, the Court vacated those portions of 
the March 1999 Board decision that denied entitlement to an 
evaluation in excess of 30 percent for PTSD from September 
27, 1996 to February 10, 1997, denied entitlement to an 
evaluation in excess of 50 percent for PTSD from February 10, 
1997 to August 6, 1998, and denied entitlement to TDIU prior 
to August 6, 1998.  The Court remanded these issues to the 
Board for consideration in light of the passage of the 
Veterans Claims Assistance Act of 2000 (VCAA).

In a February 2002 decision, the Board again denied these 
claims and the case was appealed to the Court.  In March 
2003, the General Counsel for the Department of Veterans 
Affairs (General Counsel) and the Veteran's attorney filed a 
joint motion to vacate the Board's decision and to remand 
this matter for development and readjudication.  The Court 
granted the joint motion that month, vacating and remanding 
the case to the Board.  Subsequently, in a December 2003 
Board decision, the Board remanded the case to the RO in 
compliance with due process requirements.

In a November 2004 decision, the Board once again denied 
these claims and the case was appealed to the Court.  In June 
2005, the General Counsel and the Veteran's attorney filed a 
joint motion to remand the Board's decision for development 
and readjudication.  The Court granted the joint motion that 
month, and remanded the case to the Board.  The Board 
subsequently remanded the case to the RO in September 2005 to 
request additional evidence. 

The Board again denied these claims in July 2006.  The 
Veteran subsequently appealed the Board's July 2006, decision 
to Court.  In a November 2008 Memorandum Decision, the Court 
remanded these issues to the Board because it found that the 
Board failed to properly apply the post-1996 Rating Schedule 
for Mental Disorders.    


FINDINGS OF FACT

1.  Prior to February 10, 1997, the Veteran's service-
connected PTSD was productive of no more than definite social 
and industrial impairment, and no more than occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks.

2.  From February 10, 1997, to August 6, 1998, the Veteran's 
service-connected PTSD was productive of no more than 
considerable social and industrial impairment, and no more 
than occupational and social impairment with reduced 
reliability and productivity. 

3.  Prior to August 6, 1998, the Veteran's service-connected 
disabilities did not render him unable to secure and follow a 
substantially gainful occupation.




CONCLUSIONS OF LAW

1.  Prior to February 10, 1997, the criteria for entitlement 
to an evaluation in excess of 30 percent for the Veteran's 
PTSD were not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. § 4.132, Diagnostic Code 9411 (as in effect prior to 
November 7, 1996), and 38 C.F.R. § 4.130, Diagnostic Code 
9411 (effective November 7, 1996).

2.  From February 10, 1997 to August 6, 1998, the criteria 
for entitlement to an evaluation in excess of 50 percent for 
the Veteran's PTSD were not met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. § 4.132, Diagnostic Code 9411 (as in 
effect prior to November 7, 1996), and 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (effective November 7, 1996).

3.  Prior to August 6, 1998, the criteria for entitlement to 
a total disability evaluation based on individual 
unemployability due to service-connected disabilities were 
not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
3.340, 4.16 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107 and 5126; see also 38 C.F.R.  §§ 3.102, 3.156(a), and 
3.326(a), VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R §§ 
3.159(b)(1); Quartuccio v. Principi, 16 Vet.App. 183, 187 
(2002).

The record shows that in a March 2004 VCAA letter, the 
appellant was informed of the information and evidence 
necessary to substantiate the claim.  The appellant was also 
advised of the types of evidence VA would assist him in 
obtaining as well as his own responsibilities with regard to 
identifying relevant evidence.  See Quartuccio v. Principi, 
16 Vet.App. 183 (2002); Charles v. Principi, 16 Vet.App. 370 
(2002).

The United States Court of Appeals for Veterans Claims' 
(Court) decision in Pelegrini v. Principi, 18 Vet.App. 112 
(2004) held, in part, that a VCAA notice as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision 
on a claim for VA benefits.  In this case, the March 1997 and 
January 1998 RO rating decisions preceded the enactment of 
the VCAA.  Thereafter, and pursuant to a March 2003 Court 
Order and December 2003 Board remand, the RO did furnish VCAA 
notice to the Veteran regarding these issues in March 2004.  
Although the VCAA notice was provided after the initial 
decisions, the deficiency in the timing of this notice was 
remedied by readjudication of the issues on appeal in a July 
2004 supplemental statement of the case.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Further, the notice requirements apply to all five elements 
of a service connection claim: 1) Veteran status; 2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  Dingess 
v. Nicholson, 19 Vet.App. 473 (2006).  Although the present 
appeal involves a claim for increased ratings and TDIU, VA 
believes that the Dingess/Hartman analysis must be 
analogously applied.  In the present appeal, the appellant 
was provided with notice of what type of information and 
evidence was needed to substantiate the claim, but there has 
been no notice of the types of evidence necessary to 
establish an effective date for the disabilities on appeal.  
Despite the inadequate notice provided to the appellant, the 
Board finds no prejudice to the appellant in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet.App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
appellant has been prejudiced thereby).   In that regard, as 
the Board concludes below that the preponderance of the 
evidence is against the appellant's claim, any questions as 
to the appropriate effective date to be assigned are rendered 
moot. 
At this point the Board acknowledges the decision of the 
United States Court of Appeals for Veterans Claims (Court) in 
Vazquez-Flores v. Peake, 22 Vet.App. 37 (2008) which noted 
that for an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  The Court further 
indicated, among other things, that if the Diagnostic Code 
under which the claimant is rated contains criteria necessary 
for entitlement to a higher disability rating that would not 
be satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test result), 
VA must provide at least general notice of that requirement 
to the claimant.  

However, the Board believes that the nature of the present 
appeal is somewhat different from the situation addressed in 
Vazquez-Flores.  The present appeal involves the claims for a 
higher initial rating, not a claim for an increased rating.  
In Dingess v. Nicholson, 19 Vet.App. 473, 490-491 (2006), the 
Court held that in cases where service connection has been 
granted and an initial disability rating and effective date 
have been assigned, the typical service-connection claim has 
been more than substantiated, it has been proven, thereby 
rendering 38 U.S.C.A. 5103(a) (West 2002), notice no longer 
required because the purpose that the notice is intended to 
serve has been fulfilled.  Also see Hartman v. Nicholson, 483 
F.3d 1311, 1314-1315 (Fed. Cir. 2007); Dunlap v. Nicholson, 
21 Vet.App. 112, 116-117 (2007).  In line with the reasoning 
set forth in these judicial decisions, it appears that the 
notice requirements addressed by the Court in Vazquez-Flores, 
supra, do not apply to initial rating claims such as the one 
now on appeal to the Board. 

As noted in its July 2006 decision, in a September 2004 
written argument, the Veteran's representative asserted that 
the notice requirements of the VCAA had not been met.  
Specifically, the representative claimed that the March 2004 
notice was too generic and not specific enough.  However, the 
Board finds that VA has fulfilled its duty to notify the 
appellant in this case.  In the March 2004 letter, the RO 
informed the appellant of the evidence needed to substantiate 
the claims, and which party was responsible for obtaining the 
evidence.  See Quartuccio v. Principi, 16 Vet.App. 183, 187 
(2002).  The March 2004 letter informed the appellant that it 
would obtain the available records in the custody of federal 
departments and agencies and request medical records from 
identified private health care providers.  VA also informed 
the Veteran to submit medical evidence that supports his 
claim for increases, as well as to inform VA of any evidence 
or information he thought would support his claim.  Further, 
the VCAA notice specifically listed all the medical evidence 
of record.  Thus, the Veteran and his representative had the 
opportunity to identify any specific pertinent evidence not 
of record and act accordingly.  The Veteran's attorney 
responded in a September 2004 letter by asking VA to accept 
the letter as notification that no additional argument or 
evidence would be submitted on behalf of the Veteran.  
Regardless, the June 2005 Court Order and Joint Motion for 
Remand remanded the case to the Board because additional 
relevant evidence, specifically hospital psychiatric 
evaluations and assault arrest records, needed to be 
obtained.  The Board then remanded the case to the RO in 
September 2005 to request these records.  The RO sent a 
letter to the Veteran and his representative in December 2005 
specifically requesting the records identified, to which 
there has been no response.  The Board also notes that 1993 
and 1995 psychiatric hospital evaluations from St. Anthony's 
Medical Center were previously submitted and have been 
reviewed and considered.  Therefore, despite the 
representative's claim, the Board finds that Veteran has been 
sufficiently notified of the VCAA and the Veteran and his 
representative have not indicated that there is any 
additional medical evidence pertinent to this case.  More 
recently, in a March 2009 letter , the Veteran's 
representative stated that no additional argument or evidence 
would be submitted.   

Moreover, the March 2004 VCAA notice provided all information 
necessary for a reasonable person to understand what evidence 
and/or information was necessary to substantiate his claims.  
The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claims, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  In any event, the Veteran has not 
demonstrated any prejudice with regard to the content of the 
notice.  See Shinseki v. Sanders, --- S.Ct.---, 2009 WL 
1045952 (U.S.) (Apr. 21, 2009) (Reversing prior case law 
imposing a presumption of prejudice on any notice deficiency, 
and clarifying that the burden of showing that an error is 
harmful, or prejudicial, normally falls upon the party 
attacking the agency's determination.)  See also Mayfield v. 
Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes 
private treatment records, Social Security Administration 
(SSA) records and VA examination reports.  Thus, the Board 
finds that the record as it stands includes adequate 
competent evidence to allow the Board to decide the case and 
no further action is necessary.  See generally 38 C.F.R. § 
3.159(c)(4).  

The Veteran was afforded VA examinations in August 1998 and 
February 1997.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4).  The examination reports obtained contain 
sufficient information to decide the issues on appeal.  See 
Massey v. Brown, 7 Vet.App. 204 (1994).  Thus, the Board 
finds that a further examination is not necessary. 

For all the foregoing reasons, the Board concludes that VA's 
duties to the claimant have been fulfilled with respect to 
the issues on appeal. 

II.  Factual Background

In September 1996, the Veteran filed a claim for service 
connection for a nervous condition asserting difficulty with 
flashbacks, nightmares and mood swings.  He said he felt 
nervous all the time and had outbursts and rages.  He 
indicated that he has been hospitalized at St. Anthony's 
Medical Center.

Private hospital records from St. Anthony's Medical Center 
showed that the Veteran was an inpatient at the Psychiatric 
Center for one week in October and November 1993.  
Examination showed that the Veteran was moderately anxious, 
mood was depressed and affect was slightly irritable.  The 
Veteran was upset about being in a closed unit; he felt like 
running away.  The Veteran complained of flashbacks about the 
Vietnam War, dead people and anxiety symptoms.  He appeared 
obsessed with his brother's death.  However, his psychomotor 
activity and speech were normal.  The Veteran was oriented 
times three; concentration was good; and memory was intact.  
Insight and judgment were fair.  His functioning was less 
than 50 percent.  During this period, the Veteran was 
referred for projecting testing, in which the Veteran 
complained of strong depression in the past and long crying 
spells.  He had problems sleeping and an unrealistic fear 
that somebody was going to do him bodily harm.  The Veteran 
had issues with anger and being abusive.  He had problems 
with his boss and financial problems due to a car wreck.  The 
profiler found the Veteran to be depressed, unhappy, 
alienated and isolated.  There was no evidence of psychosis 
or thought disorder. 

The Veteran was again hospitalized at St. Anthony's in July 
1995.  The discharge summary showed that the patient became 
depressed after a car accident two years ago due to finances 
and prolonged sick leave.  He became preoccupied with his 
bills and was not sleeping and developed a lot of anger and 
recent suicidal ideation.  Speech and flow of thought were 
coherent and normal rate.  Mood was very depressed and 
Veteran complained of lack of sleep.  Affect was appropriate; 
memory was adequate; and insight and judgment were fair.  A 
long history of anger and paranoia at times was noted.  He 
was oriented times three and intellectual functioning was 
within low normal limits.   

On file are treatment records from July 1996 to November 1996 
from K.D., M.D., of Psychiatric Consultants, Ltd.  Although 
somewhat unclear, a July 1996 record indicated that the 
Veteran was anxious looking, but there was no crying.  Also, 
the Veteran denied suicidal and homicidal ideation, and 
hallucinations,  An October 1996 report showed that the 
Veteran complained of mood swings and sleep problems.  He 
reported sleeping in the daytime and staying awake at night.  
Dr. K.D. indicated that the Veteran was anxious due to an 
accident in which he ran his tractor-trailer off of the road.  
His medications included Xanax and Mellaril.  A November 1996 
report showed that the Veteran reported that his medicines 
were helping him and that his mood was under control.  He 
also reported that his sleep was good, although he still woke 
up once in awhile, and his appetite was good. On examination 
the Veteran's mood was good, and he was observed to be well 
dressed and well groomed.

A psychological evaluation report from Jean Jose, Ph.D. and 
Associates., dated in December 1996, showed that the Veteran 
reported that he resided with his son and wife, to whom he 
had been married 25 years.  He gave a general history of 
having had flashbacks over the previous three to four years, 
and a history of three to four psychiatric hospitalizations, 
beginning in June 1993, secondary to bi-annual depressive 
episodes.  He stated that he had been a truck driver for the 
previous 25 years, but was not working due to sleep apnea 
diagnosed three years earlier.  He further stated that he had 
run his truck off of the road in October 1996 apparently due 
to his sleep apnea.  He denied suicidal ideation.  He stated 
that he had visual and auditory hallucinations relating to 
flashbacks to his service in Vietnam, which were controlled 
by medication and occurred once every two to three months.  
He reported some "highs and lows" related to depression, with 
loss of sleep and appetite and a desire to hurt his boss.  He 
stated that he had no emotional problems that were 
significantly hindering his ability to work and that his 
sleep apnea was his major hindrance.  

On examination the Veteran was noted to be obese and cleanly 
dressed.  No overt anxiety was evident, and he was quickly at 
ease.  He conversed easily and maintained appropriate eye 
contact.  Speech was clear, with intact production and flow 
of thought.  Spontaneous commentary was relevant, logical and 
coherent.  His mood was characterized as normal, and affect 
was spontaneous and appropriate to thought content.  There 
was no evidence of loosening of associations, delusional 
thinking or loss of reality testing.  He was alert and well 
oriented.  There was no impairment in judgment or reasoning.  
Concentration tasks were somewhat impaired, with overall 
cognition in the average to low average range.  The examiner 
stated that there was no evidence of a thought disorder or 
affective disturbance, and remarked that the Veteran 
displayed no emotional factors which would preclude 
employment.  The Veteran himself stated no psychological 
problems interfering with his ability to work.  He was found 
to relate well interpersonally and claimed an interest in 
maintaining social interaction.  The Axis I diagnosis was 
deferred, with reported suggestions of PTSD and/or a 
depressive disorder.  The Axis V diagnosis was a Global 
Assessment of Functioning (GAF) score of 70.

The Veteran was afforded a VA PTSD examination in February 
1997.  A review of the examination report shows that the 
Veteran complained of financial problems following losing his 
job (because of sleep apnea) and going on Social Security.  
He had reportedly worked as a truck driver from his service 
discharge until a truck accident a couple of months earlier.  
On examination, he was logical, coherent and relevant.  His 
mood was somewhat depressed mood and anxious.  He claimed to 
hear voices calling his name, and to have crying spells.  He 
indicated that he only slept about an hour and half at a 
time, at which point, he has nightmares, and gets up to check 
the house.  He also reported having difficulty controlling 
his anger, and that he had nightmares relating to Vietnam.  
He was very anxious about his financial situation and said he 
had been seen in an emergency room a few days earlier because 
of a panic attack.  The examiner remarked that the Veteran 
appeared legitimately distressed at that time.  He gave an 
impression of PTSD combined with adjustment disorder with 
depression, and anxiety secondary to financial problems and 
loss of work.  The examiner stated that the Veteran could 
sustain himself mentally as long as he worked, but that his 
loss of his job and income precipitated deterioration in his 
ability to defend against his underlying PTSD.  His GAF score 
was listed as 50.

A C&P (compensation and pension) social survey was conducted 
in February 1997 and the report shows that the Veteran had 
been married for 28 years and had one child.  He reported 
that he had a GED, and that he had worked as a truck driver 
for over 25 years until he was disabled due to sleep apnea.  
He said that he suffered from nightmares that have caused him 
to physically attack his wife while they slept and that on 
more than one occasion he tried to choke her.  He said that 
he found it easier to evade the effects of his flashbacks and 
dreams while working as a truck driver.

The Veteran was afforded another VA examination in August 
1998.  The Veteran reported the following: increased 
isolation from others, and he was increasingly volatile.  He 
had been arrested for assault several times over the last few 
years, and he was afraid that he might hurt somebody.  He had 
nightmares several times a week, from which he woke up 
screaming.  He frequently walked around his house, checking 
things.  He had no hobbies, and spent much of his time 
thinking about Vietnam.  He was obsessed with a brother who 
was killed in Vietnam (the examiner stated that the Veteran 
blamed himself in an unrealistic manner).  He had flashbacks 
and intrusive thoughts.  He had lost over 100 pounds in the 
previous six to seven months.  On examination, the Veteran 
was obese.  He was oriented to time, place and person.  He 
was logical and coherent.  Speech was spontaneous.  Memory 
appeared intact.  The Axis I diagnoses were PTSD and 
depression secondary to PTSD.  The Axis V diagnosis was a GAF 
score of 30.  The examiner stated that the Veteran was 
"probably unemployable because of his volatility at this 
time."

Although not directly related to the severity of the 
Veteran's PTSD, the Board notes that private hospital records 
from St. Anthony's Medical Center in October 1996 showed that 
the Veteran was employed by the Yellow Freight System and was 
admitted to the hospital after losing consciousness and 
wrecking his truck.  He was given an impression of loss of 
consciousness secondary to questionable etiology with 
possibilities that included sleep apnea.  Further, records 
from the SSA show that in about January 1997, the Veteran was 
determined to be disabled as of October 6, 1996.  His primary 
diagnosis was obesity and other hyperalimentation.  The 
secondary diagnosis was disorders of the back (discogenic and 
degenerative).

III.  Increased Rating for Post-Traumatic Stress Disorder 
(PTSD)

The present appeal involves the Veteran's claim that the 
severity of his service-connected PTSD warrants a higher 
disability rating.  Disability evaluations are determined by 
the application of the Schedule For Rating Disabilities, 
which assigns ratings based on the average impairment of 
earning capacity resulting from a service-connected 
disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  
 
In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  Where, as in the 
instant case, the appeal arises from the original assignment 
of a disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet. App.119 (1999).

The Board notes that 38 C.F.R. § 4.132 for rating mental 
disorders, including Diagnostic Code 9411 for PTSD, was 
redesignated, effective November 7, 1996, as 38 C.F.R. 
§ 4.130 which includes new rating criteria (Diagnostic Code 
9440) for psychiatric disorders.  The Court held in DeSousa 
v. Gober that the law "precludes an effective date earlier 
than the effective date of the liberalizing . . . 
regulation," but the Board must, nonetheless, still 
adjudicate whether a claimant "would receive a more 
favorable outcome, i.e., something more than a denial of 
benefits, under the prior law and regulation."  DeSousa v. 
Gober, 10 Vet.App. 461, 467 (1997).  Accordingly, the Board 
has the duty to adjudicate the Veteran's claims under the old 
regulation for any period prior to the effective date of the 
new diagnostic codes, as well as under the new diagnostic 
code for the period beginning on the effective date of the 
new provisions.  Wanner v. Principi, 17 Vet.App. 4, 9 (2003).  
Inasmuch as the Veteran has been provided with both the old 
and the revised regulations, and the RO has rated the 
disability under both regulations, the Board may proceed in 
making a determination.

Prior to November 7, 1996, under the old criteria, a 30 
percent disability rating is warranted when there is definite 
impairment in the ability to establish or maintain effective 
and wholesome relationships with people.  The psychoneurotic 
symptoms result in such reduction in initiative, flexibility, 
efficiency and reliability levels as to produce definite 
industrial impairment.  A 50 percent evaluation for PTSD is 
warranted where the ability to establish or maintain 
effective or favorable relationships with people was 
considerably impaired.  By reason of psychoneurotic symptoms, 
the reliability, flexibility, and efficiency levels are so 
reduced as to result in considerable industrial impairment.  
A 70 percent evaluation is warranted where the ability to 
establish or maintain effective or favorable relationships 
with people is severely impaired.  The psychoneurotic 
symptoms are of such severity and persistence that there is 
severe impairment in the ability to obtain or retain 
employment.  A 100 percent evaluation is to be granted when 
the attitudes of all contacts except the most intimate are so 
adversely affected as to result in virtual isolation in the 
community.  Totally incapacitating psychoneurotic, symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior.  Demonstrably unable to obtain or 
retain employment.  38 C.F.R. § 4.132 Diagnostic Codes 9400 
and 9411.  The criteria under Diagnostic Code 9411 for a 100% 
rating have each been found to be an independent bases for 
granting a 100 percent rating.  Johnson v. Brown, 7 Vet. App. 
95, 97 (1994).

The Board notes that in Hood v. Brown, 4 Vet.App. 301 (1993), 
the Court stated that the term "definite" in 38 C.F.R. § 
4.132 was "qualitative" in character, whereas the other terms 
were "quantitative" in character, and invited the Board to 
"construe" the term "definite" in a manner that would 
quantify the degree of impairment.  In a precedent opinion 
dated November 9, 1993, the General Counsel of VA concluded 
that "definite" is to be construed as "distinct", 
unambiguous, and moderately large in degree."  It represents 
a degree of social and industrial inadaptability that is 
"more than moderate but less than rather large."  O.G.C. 
Prec. 9-93 (Nov. 9, 1993).

Under the new criteria, a 30 percent rating is assigned when 
there is occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care 
and conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

An evaluation of 50 percent is warranted for PTSD with 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent evaluation is warranted for PTSD with 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.  See Id.

A 100 percent evaluation is warranted for PTSD with total 
occupational and social impairment, due to symptoms such as 
the following:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  See 
Id.

For purposes of considering the evidence in connection with 
the PTSD issue, the Global Assessment of Functioning (GAF) 
scale reflects the psychological, social and occupational 
functioning under hypothetical continuum of mental illness. 
See American Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-
IV).  See also Carpenter v. Brown, 8 Vet.App. 240, 243 
(1995).  According to the DSM-IV, a GAF score between 31 and 
40 is reflective of some impairment in reality testing or 
communication or major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or mood 
(e.g. depressed man avoids friends, neglects family, and is 
unable to work); a GAF between 41 and 50 is reflective of 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting), or any serious impairment 
social, occupational, or school functioning (no friends, 
unable to keep a job); a GAF between 51 and 60 is indicative 
of moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or coworkers); and a GAF 
between 61 and 70 is indicative of some mild symptoms (e.g. 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g. occasional 
truancy, or theft within the household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships. 

PTSD Rating Prior to February 10, 1997

As the Veteran's initial claim was filed in September 1996, 
the pertinent evidence regarding the severity of the 
Veteran's service-connected PTSD prior to February 10, 1997, 
includes October and November 1996 treatment records from the 
Veteran's private physician, K.D., M.D., as well as a private 
psychological evaluation report dated in December 1996 from 
Jean Jose, Ph.D. and Associates.  After a careful review of 
the evidence, the Board finds that the severity of the 
Veteran's PTSD, from the date of his initial September 1996 
claim to February 10, 1997, does not approximate the criteria 
for a rating in excess of 30 percent under either the new or 
old rating criteria.  

In view of the remand of the prior Board decision, the Board 
has undertaken another review of the record.  Under the new 
criteria, the preponderance of the evidence is against a 
finding of occupational and social impairment with reduced 
reliability and productivity to warrant a 50 percent rating 
or higher prior to February 10, 1997.  Although, arguably, 
the Veteran had disturbances of mood and motivation, which is 
a symptom under the 50 percent criteria, he did not exhibit 
symptoms such as flattened affect, circumstantial, 
circumlocutory, or stereotyped speech; more than once a week 
panic attacks; difficulty in understanding complex commands; 
impairment of short and long-term memory; impaired judgment; 
or impaired abstract thinking.  The December 1996 report 
specifically showed that the Veteran's speech was normal, 
judgment and reasoning were not impaired, and he was 
relevant, logical and coherent.  There was no evidence of 
weekly panic attacks.  The reference to hospitalization at 
the subsequent February 1997 examination is not by itself 
persuasive evidence of weekly panic attacks to warrant a 50 
percent rating prior to February 10, 1997.  The Veteran was 
alert and oriented and cleanly dressed, with no loosening of 
associations, delusional thinking or loss of reality testing.  

The Board notes that the Veteran had complained of 
hallucinations that were controlled by medication and a 
desire to hurt his boss, which could be deemed as symptoms 
under the 100 percent criteria.  However, again, the Veteran 
did not exhibit most of the symptoms for a higher rating.  
Further, the Board recognizes that prior to filing his claim, 
the Veteran was voluntarily hospitalized in 1993 and 1995 for 
depression and suicidal thoughts.  However, the July 1996 
treatment record and the December 1996 report and the 1996 
records from Dr. K.D. showed that the Veteran denied any 
suicidal ideation.  Thus, it appears that any contemplation 
of suicide that the Veteran had prior to filing his initial 
claim for service connection had been resolved and was not 
evident during the relevant time period.   

The Board recognizes that the Court in Mauerhan v. Principi, 
16 Vet.App. 436 (2002), stated that the symptoms listed in 
VA's general rating formula for mental disorders is not 
intended to constitute an exhaustive list, but rather are to 
serve as examples of the type and degree of the symptoms, or 
their effects, that would justify a particular rating.  
However, the Court further indicated that without those 
examples, differentiating a 30 percent evaluation from a 50 
percent evaluation would be extremely ambiguous.  Id at 442.   

In light of the Mauerhan case, the Board observes that the 
Veteran had been married 25 years exhibiting his ability to 
maintain long term social relationships.  Although he was not 
working, the medical evidence showed that this was due to 
sleep apnea, not his service-connected PTSD.  Significantly, 
the Veteran himself at the December 1996 evaluation stated 
that he had no emotional problems that were significantly 
hindering his ability to work.  In other words, the overall 
PTSD symptomatology during this period did not cause 
occupational and social impairment with reduced reliability 
and productivity.  Such a finding is supported by and 
consistent with the GAF score of 70 assigned in December 
1996.  Such a score is indicative of mild symptoms or some 
difficulty in social or occupational functioning.  The GAF 
score accurately reflected the Veteran's symptoms during this 
period.  Therefore, the Board must conclude that the 
Veteran's impairment during this time period warranted a 30 
percent rating for occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks.  The 
demonstrated PTSD symptomatology did not more nearly 
approximate the criteria for a higher rating.

Under the old criteria, the Veteran has not been shown to 
have considerable impairment of social and industrial 
adaptability prior to February 10, 1997.  As noted on the 
December 1996 psychological report, the Veteran had been 
married for over 25 years and resided with his wife and 
child.  In addition, he was found to relate well 
interpersonally and claimed an interest in maintaining social 
interaction.  This evidence does not rise to the level of 
considerable social impairment that is required for a 50 
percent raring.  38 C.F.R. § 4.132, Diagnostic Code 9411 (pre 
November 7, 1996).  That is, the degree of the Veteran's 
social and industrial inadaptability is "more than moderate 
but less than rather large." O.G.C. Prec. 9-93 (Nov. 9, 
1993).  Furthermore, the Veteran reported during the December 
1996 examination that he had no emotional problems that were 
significantly hindering his ability to work and that his 
sleep apnea was his major hindrance.

The fact that the evidence prior to February 10, 1997, does 
not approximate the criteria for a 50 percent evaluation 
under either the new or old version of Code 9411 is 
particularly so when considering the Veteran's assigned GAF 
score of 70 in December 1996.  This score is indicative of 
mild symptoms (e.g., depressed mood and mild insomnia) or 
some difficulty in social, occupational, or school 
functioning (e.g., occasional truancy, or theft within the 
household), but generally functioning pretty well, has some 
meaningful interpersonal relationships.

The Board also finds the criteria for invoking the procedures 
for assignment of a higher evaluation on an extra-schedular 
basis are not met prior to February 10, 1997, in the absence 
of evidence showing that the Veteran's PTSD resulted in 
marked interference with employment (i.e., beyond that 
contemplated in the assigned evaluation); warranted frequent 
periods of hospitalization; or otherwise has rendered 
impractical the application of the regular schedular 
standards prior to February 10, 1007.  See 38 C.F.R. 
§ 3.321(b)(1);  Bagwell v. Brown, 9Vet.App. 337 (1996); 
Shipwash v. Brown, 8 Vet.App. 218, 227 (1995).

For the reasons explained above, the preponderance of the 
evidence is against an initial evaluation in excess of 30 
percent for the Veteran's PTSD from the date of his September 
1996 claim to February 10, 1997.  The Board has considered 
the benefit-of-the-doubt doctrine with respect to this claim; 
however, as the preponderance of the evidence is against this 
claim, that doctrine does not apply.  See 38 U.S.C.A. 
§ 5107(b).

PTSD Rating from February 10, 1997 to August 6, 1998

The pertinent evidence of record concerning the severity of 
the Veteran's PTSD from February 10, 1997 to August 6, 1998 
is the February 1997 VA examination.  Based on this 
examination, the Board finds that the severity of the 
Veteran's PTSD from February 10, 1997 to August 6, 1998, does 
not approximate the criteria for a rating in excess of 50 
percent under either the new or old rating criteria.  

Again, the Board has again reviewed the evidentiary record in 
light of applicable law.  Nevertheless, the Board is still 
compelled to conclude that the preponderance of the evidence 
is against a finding of occupational and social impairment 
with deficiencies in most areas to warrant the next higher 
rating of 70 percent.  At the February 1997 examination, the 
Veteran did report hearing voices, difficulty with anger and 
crying spells.  However, the Board does not find persuasive 
supporting evidence that the Veteran's disability picture 
more nearly approximated the criteria for a 70 percent 
rating, such as suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure or irrelevant; near-continuous panic or 
depression affecting ability to function independently; 
spatial disorientation; neglect of personal appearance and 
hygiene; or the inability to establish and maintain effective 
relationships.  

Again, in light of Mauerhan v. Principi, 16 Vet.App. 436 
(2002), the Board acknowledges that the February 1997 VA 
examination report showed that the Veteran had a somewhat 
depressed mood and appeared anxious and distressed.  However, 
he was also described as logical, coherent, and relevant.  
The Veteran also reported nightmares, flashbacks and 
difficulty in controlling his anger.  Nevertheless, the Board 
finds that these are more consistent with the criteria for a 
50 percent rating because they produced no more than 
occupational and social impairment with reduced reliability 
and productivity.  The Veteran was able to work until he was 
disabled due to sleep apnea.  Again, the Veteran actually 
indicated that he was able to evade these symptoms while 
working as opposed to them hindering his work.  The examiner 
also noted that the Veteran could sustain himself mentally as 
long as he worked.  Further, the Veteran had been able to 
maintain a marital relationship for over 25 years, which is 
evidence of his ability to establish and maintain effective 
relationships.  The Board acknowledges that the Joint Motion 
upon which the June 2005 Court Order was based called for 
consideration of the Veteran's reported arrests for assault.  
However, the Veteran did not respond to the Board's remand 
request for information regarding the reported arrests.  
Nevertheless, even assuming the arrests for assault, the 
Board believes that the overall PTSD symptoms fell within the 
rating criteria for a 50 percent rating for the period from 
February 10, 1997, to August 6, 1998.  

The Board recognizes that the Veteran's GAF score of 50 
assigned at the February 1997 VA examination was indicative 
of serious symptoms.  Nevertheless, the Board notes that a 
GAF score reflects merely an examiner's opinion of 
functioning levels and in essence represents an examiner's 
characterization of the level of disability that by 
regulation is not, alone, determinative of the appropriate 
disability rating.  See Richard v. Brown, 9 Vet.App. 266, 267 
(1996).  It is noted that a disability rating depends on 
evaluation of all the evidence, and an examiner's 
classification of the level of a psychiatric impairment, by 
words or by a GAF score, is to be considered but is not 
determinative of the percentage disability rating to be 
assigned.  38 C.F.R. § 4.126; VAOPGCPREC 10-95 (1995).   
Thus, despite the GAF score assigned, in the Board's view, 
the demonstrated symptomatology does not persuasively show 
that the regulatory criteria for a 70 percent rating hade 
been met.  In other words, the criteria for a 50 percent 
rating appear to more accurately describe the Veteran's level 
of social impairment including disturbances in motivation and 
mood and difficulty in establishing social relationships.  
Under the circumstances, the Board must conclude that the 
current degree of PTSD impairment was adequately contemplated 
by the 50 percent rating during that period.  

The old criteria for a 70 percent rating for the Veteran's 
PTSD had likewise not been met.  In this respect, the 
evidence shows that the Veteran stopped working in 1996 for 
conditions unrelated to his PTSD, and the medical evidence 
does not otherwise relate a severe impairment in the ability 
on the Veteran's part to obtain or retain employment to his 
PTSD for the period from February 10, 1997 to August 6, 1998.  
Based on the February 1997 examination, the Veteran's 
symptoms actually increased when he stopped working because 
the loss of job and income precipitated deterioration in his 
ability to defend against his underlying PTSD.  Furthermore, 
as previously discussed, the Veteran has been married for 
over 25 years and had a son that lived with him.  However, 
the evidence pertinent to this period simply does not 
establish severe impairment in the Veteran's ability to 
establish and maintain effective or favorable relationships 
with people.  38 C.F.R. § 4.130, Diagnostic Code 9411 (in 
effect prior to November 7, 1996).  As evidenced by the 
Veteran's assigned GAF score of 50 at the February 1997 VA 
examination which reflects serious symptoms or any serious 
impairment in social, occupational or school functioning, but 
does not reach the level of severe impairment as contemplated 
under the 70 percent rating criteria.  

The Veteran's representative has argued that the Veteran's 
PTSD should be rated 100 percent disabling under the old 
criteria because he was demonstrably unable to obtain or 
retain employment.  The record explicitly showed that the 
Veteran had to stop working due to non-service connected 
disabilities that are in no way related to his PTSD.  Thus, 
there is no competent medical evidence indicating the 
Veteran's PTSD made him demonstrably unable to obtain or 
retain employment to warrant a 100 percent evaluation during 
this period. 

The Board also finds the criteria for invoking the procedures 
for assignment of a higher evaluation on an extra-schedular 
basis are not met, in the absence of evidence showing that, 
the Veteran's PTSD has resulted in marked interference with 
employment (i.e., beyond that contemplated in the assigned 
evaluation); warranted frequent periods of hospitalization; 
or otherwise has rendered impractical the application of the 
regular schedular standards.  See 38 C.F.R. § 3.321(b)(1);  
Bagwell v. Brown, 9Vet.App. 337 (1996); Shipwash v. Brown, 8 
Vet.App. 218, 227 (1995).

For the reasons explained above, the preponderance of the 
evidence is against an evaluation in excess of 50 percent for 
PTSD from February 10, 1997 to August 6, 1998.  Again, the 
Board has considered the benefit-of-the-doubt doctrine with 
respect to this claim; however, as the preponderance of the 
evidence is against this claim, that doctrine does not apply.  
See 38 U.S.C.A. § 5107(b).

Extraschedular

The potential application of an extraschedular evaluation has 
also been considered; however, the record does not present 
such "an exceptional or unusual disability picture as to 
render impractical the application of the regular rating 
schedule standards."  38 C.F.R. § 3.321(b)(1).  Although the 
Veteran has claimed that he is no longer able to work, the 
Veteran has not demonstrated that his service-connected PTSD 
has resulted in marked interference with employment or 
frequent hospitalizations so as to render impractical the 
application of the regular rating schedule standards.  The 
evidence of record prior to August 6, 1998 clearly showed 
that the Veteran was not able to work due to nonservice-
connected disabilities.  VA's General Counsel has noted 
"mere assertions or evidence that a disability interferes 
with employment" is not enough to warrant extra-schedular 
consideration.  Rather, consideration of an extra-schedular 
rating under 3.321(b)(1) is only warranted where there is 
evidence that the disability picture presented by the Veteran 
would, in that average case, produce impairment of earning 
capacity beyond that reflected in the rating schedule or 
where evidence shows that the Veteran's service-connected 
disability affects employability in ways not contemplated by 
the rating schedule.  See VA O.G.C. Prec. Op. No. 6-96, 
published at 61 Fed. Reg. 66749 (1996).  The rating criteria 
for mental disorders contemplate any such occupational 
impairment.  See 38 C.F.R. § 4.130.  Consequently, under 
these circumstances, the Board finds that the Veteran has not 
demonstrated marked interference with employment so as to 
render impractical the application of the regular rating 
schedule standards.  Additionally, while there is evidence of 
previous hospitalizations, the medical evidence of record did 
not show that the Veteran has been hospitalized due to his 
PTSD during the applicable period.  In the absence of such 
factors, the criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet.App. 337 (1996); 
Shipwash v. Brown, 8 Vet.App. 218, 227 (1995).

IV.  Total Disability Based on Individual Unemployability 
(TDIU)

TDIU Prior to August 6, 1998

The Veteran filed a claim seeking entitlement to TDIU in 
December 1997.  The Board's finding that the criteria for a 
100 percent schedular rating were met as of August 6, 1998, 
renders the appeal on the TDIU claim moot from that date 
forward.  See Green v. West, 11 Vet.App. 472 (1998); Vettese 
v. Brown, 7 Vet.App. 31, 34-35 (1994) ("a claim for TDIU 
presupposes that the rating for the [service-connected] 
condition is less than 100%").  However, it still must be 
considered whether the criteria for a finding of total 
disability based on individual unemployability due to 
service-connected disability were met prior to that date.

In order to establish service connection for a total rating 
based upon individual unemployability due to service-
connected disabilities, there must be an impairment so severe 
that it is impossible for the average person to follow a 
substantially gainful occupation.  See 38 U.S.C.A. § 1155; 38 
C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a 
determination, the central inquiry is "whether the Veteran's 
service connected disabilities alone are of sufficient 
severity to produce unemployability." Hatlestad v. Brown, 5 
Vet.App. 524, 529 (1993).  Consideration may be given to the 
Veteran's level of education, special training, and previous 
work experience in arriving at a conclusion, but not to his 
age or to the impairment caused by nonservice-connected 
disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

VA regulations establish objective and subjective standards 
for an award of total rating based on unemployability.  When 
the Veteran's schedular rating is less than total (for a 
single or combination of disabilities), a total rating may 
nonetheless be assigned when there are two or more 
disabilities, at least one disability is ratable at 40 
percent or more, and any additional disabilities result in a 
combined rating of 70 percent or more, and the disabled 
person is unable to secure or follow a substantially gainful 
occupation.  See 38 C.F.R. § 4.16(a).  A total disability 
rating may also be assigned on an extra-schedular basis, 
pursuant to the procedures set forth in 38 C.F.R. § 4.16(b), 
for Veterans who are unemployable by reason of service- 
connected disabilities, but who fail to meet the percentage 
standards set forth in section 4.16(a).

The Veteran's only service-connected disabilities are PTSD 
(which has been evaluated as 30 percent disabling prior to 
February 10, 1997, and as 50 percent disabling from August 6, 
1998), and for postoperative residuals of a laparotomy with 
adhesions due to segmental adynamic ileus, evaluated as 10 
percent disabling. His combined rating is therefore 40 
percent prior to February 10, 1997, and 60 percent from 
February 10, 1997 to August 6, 1998.  See 38 C.F.R. § 4.25.  
Thus, the Veteran does not meet the schedular requirements 
for a total disability rating based on individual 
unemployability due to service-connected disabilities under 
38 C.F.R. § 4.16(a).

However, as noted above, an extraschedular total rating based 
on individual unemployability may be assigned if unemployable 
by reason of service-connected disabilities.  For VA 
purposes, the term "unemployability" is synonymous with an 
inability to secure and follow a substantially gainful 
occupation.  VAOPGPREC 75-91; 57 Fed.Reg. 2317 (1992).  
Factors such as employment history, as well as educational 
and vocational attainments, are for consideration.

The Board emphasizes that a total rating based on individual 
unemployability is limited to consideration of service-
connected disabilities.  The Board observes here that there 
is no evidence showing that the Veteran's service-connected 
postoperative residuals of a laparotomy results in 
significant impairment, and the record does not show that the 
Veteran was unable to obtain and retain substantially gainful 
employment due to the combination of this disability and his 
service-connected PTSD prior to August 6, 1998.

In this case, the Veteran has a GED and about 25 years of 
truck driving experience. Although Social Security records 
suggest that Veteran has been totally disabled as of October 
6, 1996, the preponderance of the evidence is against a 
finding that the total disability was due to service-
connected disabilities.  Specifically, the claims file 
includes a December 1996 private psychiatric report, a 
February 1997 VA examination and October 1996 medical records 
from St. Anthony's Medical Center, which all indicated that 
the Veteran lost his most recent position, in October 1996, 
after he fell asleep while driving on the job, secondary to 
severe obstructive sleep apnea.  His inability to do such 
driving was therefore attributed to a nonservice-connected 
condition.  These records also show that the Veteran was 
diagnosed with (nonservice-connected) obesity, hypertension, 
cardiovascular disease, diabetes mellitus and degenerative 
joint disease of the spine.  As stated previously, the SSA 
determination, found that the Veteran was disabled as of 
October 1996, due to obesity and other hyperalimentation, 
with a secondary diagnosis of disorders of the back.  In 
summary, there is nothing in the SSA's decision which 
warrants a conclusion that the Veteran's PTSD, or his 
postoperative residuals of a laparotomy with adhesions due to 
segmental adynamic ileus, rendered him unemployable prior to 
August 6, 1998.  Further, the December 1996 private 
psychiatric report explicitly stated that the Veteran denied 
any emotional problems that were significantly hindering his 
ability to work.  Moreover, the February 1997 VA examination 
indicated that working actually sustained the Veteran 
mentally. 

For the reasons set forth above, the Board finds that the 
Veteran's service-connected disabilities did not preclude 
substantially gainful employment prior to August 6, 1998.  In 
sum, the Board finds that the preponderance of the evidence 
is against entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability prior to August 6, 1998.  It follows that there is 
not such a balance of the positive evidence with the negative 
evidence to otherwise permit a favorable determination on 
this issue.  38 U.S.C.A. § 5107(b).

As noted at the outset, the grant of a 100 percent schedular 
rating effective from August 6, 1998, rendered the TDIU claim 
moot as it pertains to the period from August 6, 1998, on.


ORDER

A rating in excess of 30 percent for service-connected PTSD 
prior to February 10, 1997 is not warranted.  A rating in 
excess of 50 percent for service-connected PTSD from February 
10, 1997 to August 6, 1998 is not warranted.  Entitlement to 
TDIU prior to August 6, 1998 is not warranted.  The appeal is 
denied as to all issues.  




____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


